                       UNITED STATES DISTRICT COURT
                        DISRICT OF MASSACHUSETTS




                                                    Civil Action: 1:20-cv-10996-GAO




                                  Edward DiMaria
                                     Plaintiff

                                        v.
                                Stephen Spaulding
                                    Defendant


                                 Order of Dismissal

O’Toole, D.J.

       In accordance with the Order [25] dated 3/2/2021 it is hereby ORDERED that the

  above-entitled action is DISMISSED without prejudice.

                                                                By the Court,

                                                                 /s/ Taylor Halley
                                                                 Deputy Clerk

3/2/2021
